PER CURIAM:
David Younce appeals his convictions of the class A misdemeanor third-degree domestic assault, the class D felony unlawful use of a weapon, and two counts of the class A misdemeanor second-degree endangering the welfare of a child. In his sole point on appeal, he contends that the trial court abused its discretion in sustaining the State's objection to a witness's testimony regarding prior inconsistent statements of another witness. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment of convictions is affirmed. Rule 30.25(b).